NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


KATHERINE KATZ and YUDENIA MESA,’                               Civil Action No.: 15-2740 (JLL)
on behalf of themselves and others similarly
situated,                                                                     OPINION

                     Plaintiffs,

V.


AVALONBAY COMMUNITIES. INC., et al.,

                      Defendants.


LINARES, Chief District Judge.

         This matter comes before the Court by way of Plaintiffs’ Motion for Class Certification.

(ECF No. 103). Defendant AvalonBay Communities. Inc. (“Defendant”) filed an Opposition,

(ECF No. 104), and Plaintiffs have filed a reply, (ECF No. 105).                   The Court has read the

submissions of the parties and considers this matter without oral argument pursuant to Federal

Rule of Civil Procedure 78. For the reasons set forth below, the Court grants Plaintiffs’ Motion.



                                         I.    BACKGROUND

        This purported class action arises out of a January 2015 building fire that occurred in a

dual-building residential complex known as the Avalon in Edgewater, New Jersey, owned and

operated by Defendant, a real estate investment and development company. (ECF No. 7$ (“SAC”)

¶J   1—2, 14). The Avalon was composed of two adjacent four-story luxury apartment buildings—



  former named Plaintiff Jacqueline Voronov settled her individual claims against Defendant on June 29. 2018, and
 Voronov’s claims have been dismissed from this action. (See ECf No. 99). The Court has amended the case caption
 to reflect the new named Plaintiffs.
the Russell Building and the River Building (also referred to as the River Mews Building). (SAC

¶ 2,   19). On January 21, 2015, a fire swept through the Russell Building, growing large enough

to be seen across the Hudson River from Manhattan. (SAC        ¶   1, 6). According to a Cause and

Origin Report by investigators at the Bergen County Prosecutor’s Office, maintenance workers

employed by Defendant started the fire while soldering pipes with a blow torch inside a wall in a

first-floor apartment bathroom in the Russell Building.       (SAC   ¶   28—34).   In the hours that

followed, the fire grew so large that “[a]pproxirnately 500 firefighters and other emergency

personnel” from over thirty neighboring areas were needed to extinguish it. (SAC ¶JJ 36—37). The

fire destroyed the Russell Building, rendering it “uninhabitable” and permanently displacing all of

its approximately 500 residents. (SAC     ¶J   3, 20, 38). There were no human fatalities, but two

residents were treated for minor injuries, and many Russell Building residents lost pets in the fire.

(SAC   ¶J 7, 48).
        On December 6, 2016, Defendant settled with a class of residents and occupants of the

Russell Building. Deliarco v. AvatonBay Communities, Inc., No. 15-628 (D.N.J. filed Jan. 29,

2015) (the “Deliarco Action”), ECF No. 125-3 at 3. That class was defined as: “All residents and

occupants of the Russell Building at Avalon at Edgewater as identified on the operative lease

agreements as of January 21, 2015, whose property in a Russell Building apartment or storage unit

was destroyed by The Fire.” DeMarco Action, ECF No. 223 at 2. Defendants did not oppose

certification of the Russell Building class for purposes of the settlement. (ECF No. 103-1 (“Cert.

Br.”) at 6); see also DeMarco Action, ECF No. 125-3 at 17. This Court granted final approval of

the Russell Building class settlement on July Il, 2017. Deliarco Action, ECF No. 223 at 2. The

AvalonBay fire is the subject of at least 22 additional individual lawsuits against Defendant. (ECF

No. 104 (“Opp. Br.”) at 10).
         This action, brought on behalf of tenants and occupants of the adjacent River Building, had

been consolidated with the DeMctrco action but was severed when that action settled. (ECF No.

32; Cert. Br. at 6). Now, Plaintiffs Katherine Katz and Yudenia Mesa seek to proceed as a class

against Defendant on behalf of River Building occupants. (See ECF No. 103 at 2; SAC                ¶J   89).

Although the fire did not cause as much structural damage to surrounding buildings as it did to the

Russell Building, tenants and occupants of the River Building were nevertheless affected by the

fire. Plaintiffs allege that they were “displaced from their homes for four days” following the fire,

during which time they were “forced to pay for lodging, food, clothing, and other basic

necessifies[,] as they had little or no time to collect any possessions” before evacuating. (SAC         ¶
59—60). Plaintiffs further allege that a “pervasive odor,” “water and smoke damage,” as well as

“an accui-nulation of soot,” have “rendered the River Mews Building uninhabitable.” (Cert. Br. at

6; SAC    ¶J   62, 66).   Defendant claims that it took steps to clean River Building apartments,

eliminate odors, and “ensure that the premises were safe for its residents.”         (Opp.     Br. at 9).

Defendant further claims that it offered tenants certain “concessions and credits” to cover losses

related to the four-day displacement. (Opp. Br. at 10).

       Plaintiffs raise additional allegations concerning the decreased rental value of their

apartments. River Building residents lost the ttse of certain luxury amenities located in the Russell

Building that were damaged or destroyed in the fire. (SAC         ¶J   8 1—82). Plaintiffs allege that

Defendant consequently charges lower rent for new residents in the River Mews Building, but has

not reduced Plaintiffs’ rent to reflect the same decrease in rental value.         (SAC   ¶      83—85).

Defendants have allegedly “offered to allow Plaintiffs to cancel their lease[s] and move out,” but

Defendant has not offered to compensate Plaintiffs for any moving expenses or losses related to

increased rent payments at more expensive alternative accommodations.              (SAC   ¶J    73, 76).
Plaintiffs are “faced with the unenviable choice [between:] a) moving out of the area altogether,

b) moving into a similarly priced, but smaller residence in the area, or c) moving into a similarly

sized, but significantly more expensive residence in the area.” (SAC     ¶ 74).
        Plaintiffs therefore seek to recover for the following:

               [T]he loss of use or deprivation of property; reimbursement of any
               rent payments made for the time in which the Avalon was
               uninhabitable; reimbursement of any excess rent payments incurred
               by fonTler River Mews tenants as a result of their displacement;
               recovery for any improvements made by any River Mews tenants;
               and other expenses incurred as a direct result of the [fire, including
               for food, clothing, housing, relocation, transportation, medicine,
               medical treatment, and such other items as are necessary to continue
               one’s activities of daily living.

(SAC   ¶ 10). Plaintiffs seek to certify claims for   common law negligence, private nuisance, and

breach of contract. (SAC   ¶J 98—119; Cert. Br. at 22 n.5). Plaintiffs allege that Defendant is liable
for the losses caused by the fire because, inter alia, Defendant used a lightweight wood known to

be flammable in the construction of the Avalon buildings, (SAC        ¶] 8, 41,    54, 103), Defendant

failed to install adequate sprinklers in certain areas of the buildings, (SAC     ¶J 9, 44), the Russell
Building lacked adequate fire walls, fire dampers, and fire doors, (SAC            ¶]   45—46), and the

maintenance workers who started the fire did not promptly call 9-1 I, nor did any other employee
                                                                     -




of Defendant, (SAC   ¶J 9, 23).
        Plaintiffs Katherine Katz and Yudenia Mesa were residents of the River Building at the

time of the fire, and both were forbidden from entering their homes for four days. (SAC          ¶J   12—

13). Plaintiff Katz alleges that she was “forced to move into another apartment in the [Edgewater]

area of comparable size and quality, but with a rental price approximately $850 per month greater

than” her rent in the River Building. (SAC     ¶ 12). Plaintiff Mesa alleges that she lived in New
York City for “approximately two and a half months” following the fire, afier which she continued



                                                  4
to live in her home in the River Building for two additional years. (SAC        ¶   13). She alleges that,

although Defendant “significantly reduced the rental rates for new residents at River Mews”

following the fire, Defendant continued to increase Plaintiff Mesa’s rent, such that she “paid much

more for her apartment than a resident in a comparable apartment that moved in after the fire.”

(SAC    ¶   13). Plaintiff Mesa was ultimately forced to seek less expensive accommodations. (SAC

¶13).

            Plaintiffs now seek to certify a class pursuant to Federal Rules of Civil Procedure 23(a)

and 23(b)(3) of tenants and occupants of the River Building, or, alternatively, one subclass of

tenants and one subclass of occupants. (Cert. Br. at 14—15; see also SAC ¶ 89). Defendant opposes

certification, arguing that Plaintiffs fail to meet the requirements of Rtile 23 under any proposed

class definition. (See generally    0pp. Br.).


                                    II.    LEGAL STANDARD

        “Class certification is proper only if the trial court is satisfied, after a rigorous analysis,

that the prerequisites’ of Rule 23 are met.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d

305, 309 (3d Cir. 200$) (quoting Gen. Tel. Co. of Sw. v. falcon, 457 U.S. 147, 161 (1982)). To

meet the prerequisites of Rule 23, Plaintiffs must establish both that the four requirements of Rule

23(a) have been met—nurnerosity, commonality, typicality, and adequacy—as well as that the

pleading requirements of Rule 23(b)(1), (2), or (3) have been met. Fed. R. Civ. P. 23; see also In

re Hydrogen Peroxide, 552 F.3d at 309 n.6.             Plaintiffs must also establish that the class is

ascertainable, since “[a]scertainability functions as a necessary prerequisite (or implicit

requirement) because it allows a trial court effectively to evaluate the explicit requirements of Rule

23.” Byrd v. Aaron’s Inc., 7$4 F.3d 154, 162 (3d Cir. 2015). In analyzing whether the Rule 23



                                                   5
requirements have been met, “the district court must make whatever factual and legal inquiries are

necessary and must consider all relevant evidence and arguments presented by the parties.” In i-c

Hydrogen Peroxide, 552 F.3d at 307. This is true even if the class certification inquiry overlaps

with the merits of the causes of action. Id.

        Rule 23(b)(3) requires a finding “that the questions of law or fact common to class

members predominate over any questions affecting only individual members. and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3); see also In i-c Hydrogen Pci-oxide, 552 F.3d at 310.

“Because the nature of the evidence that will suffice to resolve a question determines whether the

question is common or individual, a district court must formulate some prediction as to how

specific issues will play out [at trial] in order to determine whether common or individual issues

predominate in a given case.” In i-c Hydrogen Peroxide, 552 F.3d at 311 (citations and quotations

omitted). “If proof of the essential elements of the cause of action requires individual treatment,

then class certification is unsuitable.” Id. (quoting Newton v. Merrill Lynch, Pierce, fenner &

Smith, Inc., 259 F.3d 154, 172 (3d Cir. 2001)). Therefore, in addition to the four requirements

of Rule 23(a), Plaintiffs in this case bear the burden of establishing that common issues of fact and

law predominate and that a class action is a superior method of adjudication.



                                      III.     ANALYSIS

A.     Class Definitions and Subclasses

       “When appropriate, a class may be divided into subclasses that are each treated as a class

under” Rule 23. Fed. R. Civ. P. 23(c)(5). “[A] district court hearing a class action has the

discretion to divide the class into subclasses and certify each subclass separately,” particularly



                                                 6
where the court finds that a proposed class includes divergent interests. In re Ins. Brokerage

Antitrust Litig., 579 f.3d 241, 271 (3d Cir. 2009) (quoting In re Cendant Coip. Sec. Litig., 404

F.3d 173, 202 (3d Cir. 2005)). “[T]he decision whether to certify a subclass requires a balancing

of costs and benefits,” including the prevention of conflicts of interests among class members, on

the one hand, and creating an obstacle to settlement by enabling each subclass to hold out for a

better deal, on the other hand. Id.

        Plaintiffs propose one unified class definition encompassing both tenants and occupants of

the River Building, and alternatively offer the Court the option of certifying two subclasses—one

for tenants and one for occupants. (Cert. Br. at 14—15). Plaintiffs’ Brief in Support of their Motion

for Class Certification defines the proposed unified class as follows:

               All persons who were, as of January 21, 2015, tenants of any
               apartment in the River Building in the complex known as Avalon at
               Edgewater or were occupying any apartment in the River Building.

(Cert. Br. at 14). By way of comparison, the DeMarco class was defined as follows:

               All residents and occupants of the Russell Building at Avalon at
               Edgewater as identifIed on the operative tease agreements as of
               January 21, 2015, whose property in a Russell Building apartment
               or storage unit was destroyed by The Fire.

Deliarco Action, ECF No. 223 at 2 (emphasis added). Alternatively, Plaintiffs propose two

subclasses, defined as follows:

           a) All persons who were, as of January 21, 2015, tenants of any
              apartment in the River Building in the complex known as Avalon at
              Edgewater, and

           b) All persons, who were as of January 21, 2015, occupying any
              apartment in the River Building under the rights of any tenant.

(Cert. Br. at 15). Plaintiffs explain that they propose these subclass definitions specifically for

certification of their breach of contract claims. (ECF No. 105 at 7).



                                                 7
       The availability of subclasses allows a district court “to prevent conflicts of interest in class

representation” and requires “the careful balancing of costs and benefits” associated with

subclasses. In re Pet Food Prods. Liab. Litig., 629 f.3d 333, 343 (3d Cir. 2010) (quoting In re

Ins. Brokerage Antitrust Litig., 579 F.3d at 271). As discussed further in/,-a, the Court finds that

the inclusion of both tenants as well as occupants of the River Bctilding in the class definition does

not defeat the adequacy of representation requirement or any other element of Rule 23.

Specifically, the Court determines that no fundamental conflict of interest exists between tenants

and occupants such that Plaintiffs Katz and Mesa may not adequately represent the interests of the

class as a whole. Were the Court to splinter the class into individual subclasses for tenants and

occupants, it would risk “Balkaniz[ing]” the class and introducing “a huge obstacle to settlement.”

Id. (quoting In re   Ins.   Brokerage Antitrust Litig., 579 F.3d at 271). Furthermore, the Court has

doubts that an occupants-only subclass would satisfy the Rule 23 elements—namely, the

nurnerosity requirement. Therefore, the Court finds that the drawbacks of dividing the class into

two subclasses outweigh the limited utility of subclasses here and declines to so divide the class.

       Having determined that a global class of both tenants and occupants is appropriate, the

Court further finds that adherence to the precision of the class definition in the DeMarco settlement

addresses Defendant’s additional objections and cures the class of certain defects that may have

otherwise given the Court pause. Accordingly, the Court defines the class as follows:

               All persons who were, as of January 21, 2015, tenants or
               occupants of any apartment in the River Building in the complex
               known as Avalon at Edgewater as identified on the operative
               lease agreements.

This definition is both adequately comprehensive—encompassing both tenants and occupants—

as well as sufficiently precise in terms of identifying the scope of occupants to be included in the

class. In granting final approval over the Deliarco settlement, this Court concluded that the nearly


                                                    8
identical class definition “[met] the requirements of Rule 23.” Deliarco Action, ECf No. 223 at

3. The Court therefore concludes that certification is most appropriate using this class definition,

and will refer to this definition in analyzing the class’s satisfaction of the Rule 23 requirements.

See In re Merck & Co., Inc. Sec., Derivcitive & “ERISA “Litig., Nos. 05-1151, 05-2367, 2013 WL

3961 17, at * 15 (D.N.J. Jan. 30, 2013) (“[C]ourts are permitted to limit or modify class definitions

to provide the necessary precision.”) (quoting In re Monumental Life Ins. Co., 365 F.3d 40$, 414

(5th Cir. 2004)).



B.     Ascertainability

       In order to satisfy the ascertainability requirement, a class must be “defined with reference

to objective criteria,” and there must be “a reliable and administratively feasible mechanism for

determining whether putative class members fall within the class definition.” Byrd, 7$4 F.3d at

163 (quoting Hctyes v. Wat-Mctrt Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013)). Plaintiffs need

not identify all class members at the certification stage. Id. All that is required is that Plaintiffs

show that class members “can be identified.” Id. (quoting Carrera     1’.   Bayer Corp., 727 F.3d 300,

30$ n.2 (3d Cir. 2013)). However, Plaintiffs “cannot merely provide assurances to the district

court that [the class] will later meet Rule 23’s requirements.” Id. at 164 (citing Carrera, 727 F.3d

at 306). Plaintiffs must instead have some evidentiary support that their method of ascertaining a

class will be successful. Id.

        Defendant argues that the group of individuals “occupying” the River Building is not

ascertainable because all temporary occupants are not necessarily identified in lease agreements

and Defendant otherwise “has no records” of them.     (Opp. Br. at 14—16).    Defendant further argues

that determining the scope of the occupants’ subgroup “would require an extensive factual



                                                  9
inquiry,” and would inhibit “identification of the class in a way that is both reliable and

administratively feasible.” (Opp. Br. at 15—16).

        “Ascertainability is closely tied to [the requirement] that plaintiffs provide a proper class

definition.” Byrd, 784 F.3d at 164. “There will always be some level of inquiry required to verify

that a person is a member of a class.” Id. at 170. In order to ascertain the identities of class

members in this case, whether tenants or occupants, the Court will be able to consult Defendant’s

lease records. “Such a process of identification does not require a ‘mini-trial,’ nor does it amount

to ‘individualized fact-finding,’ and indeed must be done in most successful class actions.” Id. at

170—71 (quoting Carrera, 727 F.3d at 307).          The Court is satisfied that the inclusion of the

language “as identified on the operative lease agreements” sufficiently addresses Defendant’s

objections and renders these class members ascertainable in a “reliable and administratively

feasible” way. Id. at 163.



C.      Numerosity

        Rule 23(a)(l) requires that a class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(l). “While ‘[nb minimum number of plaintiffs is required

to maintain a suit as a class action,’ [the Third Circuit] has said that ‘generally if the named plaintiff

demonstrates that the potential number of plaintiffs exceeds 40, the [numerosity] prong of Rule

23(a) has been met.” In re Modafinil Antitrust Litig., $37 F.3d 238, 249—50 (3d Cir. 2016)

(quoting Stewart v. Abraham, 275 F.3d 220, 226—27 (3d Cir. 2001)).

        Plaintiffs maintain that the proposed class is sufficiently numerous because “there are at

least 150 units in the River [B]uilding” whose tenants and/or occupants, according to discovery

obtained from Defendant, “have neither brotight individual lawsuits nor settled their claims with



                                                   10
Defendant.” (Cert Br. at 17). Indeed, Defendant acknowledges that, “[a]t the time of the fire,

there were 165 occupied units in the River Mews Building,” six of which have reached individual

settlements with Defendant, leaving “159 apartment units at issue in this putative class action.”

(ECF No. 104-31   ¶ 7).   This number well exceeds the minimum of 40 potential plaintiffs at which

a class is presumptively numerous. Nevertheless, Defendant argues that joinder is practicable

because “class members identified on the leases are readily identifiable, subject to service, notice,

and confined to limited geographical areas.”      (Opp. Br. at 1$).   The Court disagrees. A class may

proceed to certification even where most or all of the potential class members live within a limited

geographical area. SeeNA.A.C.P.          A HudsonReg’tFire &Resctte, 255 f.R.D. 374, 382 (D.N.J.

2009) (finding that joinder of over $00 plaintiffs would be impracticable, “[e]ven if all of [them]

live in Essex, Union or Southern Hudson County”), vacated in part on other grounds, 707 F. Supp.

2d 520 (D.N.J. 2010).

        Furthermore, Defendant argues that, because a group of individual actions brought by

River Building tenants related to the same fire were consolidated in one state court proceeding,

joinder here must be practicable, thereby defeating class certification. (Opp. Br. at 1$). Defendant

refers to a group of subrogation actions brought by insurance carriers on behalf of several tenants.

(See ECF Nos. 104-3 1     ¶   18, 104-44). Those proceedings have little bearing the certification of a

class of tenants and occupants asserting their own tort and contract claims against Defendant for

their own losses. For these reasons, the Court finds that the class is sufficiently numerous.



U.     Adequacy

       In order to certify a class, a court must also find that “the representative parties will fairly

and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “The adequacy of



                                                    11
representation inquiry has two components intended to assure that the absentees’ interests are fully

pursued: it considers whether the named plaintiffs’ interests are sufficiently aligned with the

absentees’, and it tests the qualifications of the counsel to represent the class.” In re Geiz. Motors

    Coip. Pick—Up Truck fttel Tank Prods. Liab. Litig., 55 F.3d 76$, $00 (3d Cir. 1995); see also In

i-c Prudential Ins. Co. of Am. Sales Practice Litig., 962 F. Supp. 450. 519 (D.N.J. 1997) (“There

are two factors: (1) the plaintiffs attorney must be qualified, experienced, and generally able to

conduct the proposed litigation, and (2) the plaintiff must not have interests antagonistic to those

of the class.”).



            i.      Adequacy of Proposed Class Representatives

            Plaintiffs Katz and Mesa argue that they are adequate class representatives because their

individual interests and the legal theories they assert “are identical to the interests and legal theories

of class members.” (Cert. Br. at 20). The Court agrees. Plaintiffs Katz and Mesa, like all class

members, lived in the River Building at the time of the fire and were displaced for four days, lost

access to Russell Building amenities, and returned home to water damage and the lingering smell

of smoke. “A named plaintiff is ‘adequate’ if [her] interests do not conflict with those of the class.”

Pollak v. Portfolio Recovery Assocs., LLC, 285 F. Supp. 3d 812, 844 (D.N.J. 201$). For the

following reasons, the Court finds no such conflict here.

           Defendant first argues that Plaintiffs Katz and Mesa are inadequate class representatives

because they abandoned certain claims at the beginning of this litigation and are not seeking

certification of all of their claims.2         (Opp.   Br. at 24—25). In particular, Defendant argues that

Plaintiffs’ decision to abandon their claim for negligent infliction of emotional distress creates a


2
    Plaintiffs point out that it was, in fact, lead counsel on the consolidated DeMarco matter who decided to abandon
    certain claims. not Plaintiffs’ counsel. (ECF No. 105 at 14- 15).

                                                          12
conflict with class members.   (Opp. Br. at 25—26).              Defendant maintains that “class representatives

are not seeking to recover damages for emotional distress as their claim for negligent infliction of

emotional distress has since been discarded,” and therefore, class “members would be barred from

pursuing claims for emotional distress.” (Opp. Br. at 26). Defendant conflates negligent infliction

of emotional distress as a cause of action with pain and suffering or emotional harm as a form of

damages. Plaintiffs may have abandoned the former, but they have not abandoned the latter, and

class members may still seek to recover damages for emotional harm under one or more of the

class’s remaining theories of liability.     Plaintiffs have otherwise sufficiently explained their

abandonment of claims for design defect, failure to warn, public nuisance, and breach of warranty

of habitability as the outcome of strategic decision-making concerning the merits of those claims.

(ECf No. 105 at 19—20). The Court therefore concludes that the abandonment of those claims

does not create a conflict between Plaintiffs Katz and Mesa and other class members such that

adequacy would be defeated.

        Second, Defendant argues that occupants, as “individuals living in the River Building that

were not signatories to the leases[,] would be unable to maintain a breach of contract claim” against

Defendant, thereby creating a conflict between occupants and tenants. (Opp. Br. at 27). Defendant

is correct that the tenant subgroup and occupant subgroup are positioned somewhat differently to

pursue claims for breach of contract against Defendant, in that occupants—though identified on

the operative lease agreements—may not be signatories to those agreements. (See ECf No. 103-

3, Ex. H). However, “[t]he mere fact that a representative plaintiff stands in a different factual

posture is not sufficient to refuse certification   .    .   .   [t]he atypicality or conflict must be clear and

must be such that the interests of the class are placed in significant jeopardy.” In re Bulk

(Extruded) Graphite Prods. Antitrust Litig., No. 02-6030, 2006 WL $91362, at *5 (D.N.J. Apr. 4,



                                                        13
2006) (quotingHedges Enters., Inc. v. Continental Gip. Inc., 81 F.R.D. 461, 466 (E.D. Pa. 1979));

see also Dewey v. Volkswagen Aktiengesellschafl, 681 f.3d 170, 184 (3d Cir. 2012) (“[T]he

existence of minor [intra-class] conflicts alone will not defeat a party’s claim to class certification:

the conflict must be a ‘fundamental’ one going to the specific issues in controversy.”) (quoting

Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (1 lth Cir. 2003)). A conflict

“fundamental” enough to defeat adequacy of representation exists where “some [class] members

claim to have been harmed by the same conduct that benefitted other members of the class,” or

where temporal differences in class members’ injuries would give subgroups “different incentives

in negotiating settlement.” Dewey, 631 F.3d at 183—84 (quoting Valley Drug Co., 350 F.3d at

1189).

         The Court does   not   find that the possibility that the occupant and tenant subgroups may

rely on different theories of contractual liability rises to the level of a fundamental conflict that

would disrupt the alignment of interests between the named Plaintiffs and class members. See

Dewep, 681 F.3d at 183 (“[T]he linchpin of the adequacy requirement is the alignment of interests

and incentives between representative plaintiffs and the rest of the class.”); In re Merck, 2013 WL

396117, at *10 (finding class representatives adequate where their interests were not “antagonistic

to those of the absent class members”). Here, tenants share the same interest as occupants: proving

a series of events that connects Defendant’s conduct to the gravity of the fire and to class members’

subsequent losses, including that elements of that conduct violated the tenus of the operative lease

agreements. See Castro v. Sanofi Pasteur Inc., 134 F. Supp. 3d 820, 844—45 (D.N.J. 2015) (finding

adequacy element satisfied where the named plaintiffs had “the same interest as the class members

in establishing” several common elements of liability); In reBulk, 2006 WL 891362, at *8 (finding

adequacy of representation satisfied where the purported conflict between class members was not



                                                   14
“apparent, imminent, [or] so palpable as to outweigh the substantial interest of every class member

in proceeding with the litigation”).    The purported conflict here does not create antagonism

between the subgroups; a finding that occupants may assert breach of contract claims against

Defendant does not harm the interests of tenants, and tenants have no incentive to argue that

occupants’ breach of contract claims should fail.        The Court is therefore satisfied that no

fundamental conflict exists that would prevent Plaintiffs Katz and Mesa from advocating

vigorously on behalf of all class members on all claims.

       Having determined that these two tenants can fairly and adequately represent the interests

of a class of tenants and occupants, the Court finds no other reason to conclude that Plaintiffs Katz

and Mesa do not have “the ability and the incentive to represent the claims of the class vigorously.”

In re Cm1. Bank ofI’L Va., 622 F.3d 275, 29 (3d Cir. 2010). The proposed class representatives

are therefore adequate for purposes of Rule 23(a)(4).



       ii.     Adequacy of Class Counsel

       Defendant objects to the adequacy of class counsel, arguing that counsel has limited

experience litigating class actions. (Opp. Br. at 23—24). Courts determine the adequacy of class

counsel according to the following factors: “(1) the work counsel has done in identifying or

investigating potential claims in the action, (2) counsel’s experience in handling class actions,

other complex litigation, and the types of claims asserted in the action, (3) counsel’s knowledge

of the applicable law, and (4) the resources that counsel will commit to representing the class.” In

re Cmtv. Bank, 622 F.3d at 292 (quoting Fed. R. Civ. P. 23(g)(l)(A) (quotation marks omitted)).

       The Court finds that Class Counsel—Ralph P. Fen-ara, Aaron L. Peskin, and Joshua H.

Beisler of Fenara Law Group PC—are adequate. With respect to the first and second factors,



                                                 15
counsel has represented Plaintiffs since the outset of this litigation, which has been ongoing for

over three years, including through discovery. Counsel have decades of experience practicing

complex litigation and are cutTently counsel of record on two additional class actions. (ECF No.

105 at 14). As to the third factor, Plaintiffs bring three tort and contract class claims under New

Jersey common law; the Court has no concerns that the applicable law requires such specialized

knowledge that it is beyond counsel’s abilities to litigate Plaintiffs’ claims. Finally, counsel has

already invested considerable time and resources litigating these claims, and the Court is confident

in counsel’s capacity and willingness to continue doing so. The Court is therefore satisfied that

class counsel is well-equipped to litigate a case of this size and complexity.

       For these reasons. the Court concludes that the Rule 23(a)(4) adeqctacy requirement is met.



F.     Typicality

       In evaluating the typicality requirement of Rule 23(a)(3), a court considers “whether the

named plaintiffs’ claims are typical, in common-sense terms, of the class, thus suggesting that the

incentives of the plaintiffs are aligned with the class.” Beck v. Maximus, Inc., 457 F.3d 291, 295—

96 (3d Cir. 2006) (quoting Baby Neal ex rd. Kanter v. Casey, 43 F.3d 48, 55 (3d Cir. 1994)). In

that sense, “the typicality and adequacy inquiries ofien ‘tend[] to merge’ becatise both look to

potential conflicts and to ‘whether the named plaintiffs claim and the class claims are so

intenelated that the interests of the class members will be fairly and adequately protected in their

absence.” Id. at 296 (quoting Amchern Prods., Inc. v. Windsor. 521 U.S. 591, 626 n.20 (1997)).

       Defendant argues that Plaintiffs fail to satisfy the typicality requirement because “the

claims advanced by Katz and Mesa are entirely distinct from the class.”     (Opp. Br. at 42).   This is

so, Defendant asserts, because Plaintiff Mesa allegedly owes Defendant an outstanding payment,



                                                 16
which is “not typical of the proposed putative class,” some of whom “were not even responsible

for any rent or   ...   moved out immediately after the fire.” (Opp. Br. at 42). The Court disagrees.

Plaintiff Mesa’s alleged outstanding payment does not provide Defendant with a “unique defense”

against Plaintiff Mesa’s claims for negligence, nuisance, and breach of contract, though it may

ultimately mitigate Plaintiff Mesa’s damages or give rise to a counterclaim. Beck, 457 F.3d at 296

(noting that “whether a unique defense should defeat class certification” is relevant to the typicality

analysis). In other words, the alleged outstanding payment for damage to Plaintiff Mesa’s unit is

a detail that, while potentially relevant at a later stage, has no bearing on the Court’s class

certification inquiry. See Id. (“[F]actual differences will not render a claim atypical if the claim

arises from the same event or practice or course of conduct that gives rise to the claims of the class

members, and if it is based on the same legal theory.”). Therefore, having determined above that

the interests of Plaintiffs Katz and Mesa are sufficiently aligned with those of the class for purposes

of the adequacy element, the Court reaches the same conclusion with respect to typicality. See

Georgine v. Arnchern Prods., Inc., $3 F.3d 610, 632 (3d Cir. 1996) (noting that typicality is “akin

to adequacy of representation” because “both look to the potential for conflicts in the class.”).



F.      Commonality

        Rule 23(a)’s “commonality requirement will be satisfied if the named plaintiffs share at

least one question of fact or law with the grievances of the prospective class.” Baby Neat, 43 F.3d

at 56. “[C]omrnonality is satisfied where common questions generate common answers ‘apt to

drive the resolution of the litigation.” Sit//ivan v. DR Invs., Inc., 667 F.3d 273, 299 (3d Cir. 2011)

(quoting Wa/—Mart Stores Inc. v. Ditkes, 564 U.S. 33$, 350 (2011)). “Because the [commonality]

requirement may be satisfied by a single common issue, it is easily rnet[.]” !‘Li Thoroughbred



                                                    17
Horsemen’s Ass ‘n, Inc. v. A/pen Hottse UL.C., No. 08-613, 2012 WL $93092, at *2 (D.N.J. Mar.

14, 2012) (quoting Baby Neat, 43 F.3d at 56).

       Plaintiffs easily satisfy the commonality requirement here. Several issues are critical to

the class as a whole, including, as Plaintiffs point out, “the central issue[s]” of whether Defendant’s

conduct was negligent and “whether [Defendant’s] negligence caused the fire[.]” (Cert Br. at 19).

Class actions involving mass torts (such as fires), where a defendant’s allegedly negligent conduct

is central to the liability inquiry, routinely satisfy the commonality requirement. See Me/il v.

Canadian Pac. By. Ltd., 227 F.R.D. 505, 511 (D.N.D. 2005) (“Several courts have found the

commonality requirement of Rule 23(a) is satisfied in mass accident cases where class members

share liability issues,” and collecting cases); In re Orthopedic Bone Screw Prods. Liab. Litig., 176

F.R.D. 158, 174 (E.D. Pa. 1997) (finding commonality element satisfied in products liability class

settlement and noting that in “mass tort actions, the commonality requirement has been satisfied

by the existence of a single central issue.”). for these reasons, the Court concludes that Plaintiffs

meet the commonality requirement in this case.



G.      Predominance

        The predominance element of Rule 23(b)(3) is closely related to the commonality element

of Rule 23(a). Rule 23(b)(3) requires a district court to find that the “questions of law or fact

common to class members predominate over any questions affecting only individual members[.]”

fed. R. Civ. P. 23(b)(3).     “Whereas ‘Rule 23(a)(2)’s commonality element requires that the

proposed class members share at least one question of fact or law in common with each other,’

the Rule 23(b)(3) predominance element ‘requires that common issues predominate over issues

affecting only individual class members.” In re Ins. Brokerage Antitrust Litig., 579 F.3d at 266



                                                  1$
(quoting In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 527—28 (3d Cir. 2004)).          In

examining predominance, the court must “undertake a ‘rigorous analysis,” the purpose of which

is to determine whether class-wide issues outweigh individual issues. Williams v. Jani-King of

Pliila. Inc., 837 F.3d 314, 319 (3d Cir. 2016) (quoting Wat—Mart, 564 U.S. at 351). Unlike

commonality, “[p]redorninance turns on the ‘nature of the evidence’ and whether ‘proof of the

essential elements of the cause of action requires individual treatment.” Id. (quoting In re

Hydrogen Peroxide, 552 F.3d at 311).

       The Court finds that Plaintiffs satisfy the predominance requirement here.        Common

questions lie at the heart of this case and far outweigh questions affecting individual class

members. The focus of the Court’s liability inquiry in this case will be on Defendant’s role in

starting and exacerbating the fire as well as Defendant’s response to the fire—questions of fact

which are common to all class members.         Therefore, common questions predominate over

individual questions. See Reyes v. Netdeposit, LLC, 802 F.3d 469, 489 (3d Cir. 2015) (“[T]he

focus [of the predominance inquiry] is on whether the defendant’s conduct was common as to all

of the class mernbers[.]”) (quoting Sullivan, 667 F.3d at 299); Varacallo v. Mass. Mitt. Life Ins.

Co., 226 F.R.D. 207, 231 (D.N.J. 2005) (“[I]n cases where it is alleged that the defendant

engaged in a common course of conduct, courts have found that conduct to satisfy the commonality

and predominance requirements.”).

       Defendant maintains that, because Plaintiffs must ultimately prove damages in order to

prevail on their claims, questions about individual class members’ losses will necessarily

predominate over questions common to the class. (Opp. Br. at 29—30). The Court disagrees. As

an initial matter, Courts routinely certify classes where individual damages inquiries may be

necessary following a finding of liability. See, e.g., Holmes v. Pension Plan of Bethlehem Steel



                                                19
Coip., 213 F.3d 124, 137 (3d Cir. 2000) (“[I]t has been commonly recognized that the necessity

for calculation of damages on an individual basis should not preclude class determination when

the common issues which determine liability predominate.”) (citing Bogosian v. Gulf Oil Coip.,

561 f.2d 434, 456 (3d Cir. 1977)); In re General Motors Coip. Pick-Up Tritck Fuel Tank Prods.

Liab. Litig., 55 f.3d 768, 817 (3d Cir. 1995) (“Because separate proceedings can, if necessary, be

held on individualized issues such as damages        .       .   .   such individual questions do not ordinarily

preclude the use of the class action device.”); see also I McLattghlin on Class Actions             § 4:19 (12th
ed. 2015) (“The overwhelming majority of cases addressing the effect of variations in the amount

of damages recoverable by class members on the certification analysis have concluded that if there

is a sufficient nucleus of common questions concerning liability, the fact that damages will need

to be calculated on an individual basis does not.        .   .   bar class certification.”).

       Defendant seeks to persuade the Court that individual issues predominate with a long list

of potential intricacies relating to individual class members’ damages calculations, such as relative

degrees of lost wages, hotel expenses, and moving expenses. (Opp. Br. at 32—37). Defendant is

collect that, in order to succeed in proving Defendant’s liability, Plaintiffs must prove that they

suffered some damage that proximately resulted from Defendant’s conduct. However, contrary to

Defendant’s assertions, Plaintiffs do not need to demonstrate intricate records of individual

damages at the liability stage. See Smith    i’.   Suprema Specicilties, Inc., No. 02-168, 2007 WL

12 17980, at *9 (D.N.J. Apr. 23, 2007) (certifying securities fraud class where common questions

of fact predominated over “divergent individual issues of damages” and noting that ‘[t]he focus of

the predominance inquiry is on liability, not damages”). Furthennore, all class members suffered

at least one common harm—a four-day eviction from their homes in the River Building. At the

very least, then, the following questions are common to the class: whether Defendant’s conduct



                                                   20
with respect to the constniction of the Avalon complex and the ignition and spread of the fire was

(1) negligent, and (ii) proximately caused (iii) damage to Plaintiffs. Plaintiffs will be able to prove

(iii) damages on a class-wide basis by showing that the fire proximately caused the four-day

evacuation. Defendants are correct that the extent of individual losses caused by or following this

initial harm may require an individualized damages inquiry, but the Court has already explained

why that fact does not preclude class certification.3 For these reasons, the Court concludes that

Plaintiffs satisfy the requirement that common questions predominate.



H.      Superiority

        Rule 23(b)(3) also requires that “a class action [be] superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).                         In making

its superiority determination, the Court considers four nonexclusive factors: “(1) the interest of

individual members of the class in individually controlling the prosecution of the action; (2) the

extent of litigation commenced elsewhere by class members; (3) the desirability of concentrating

claims in a given fontm; and (4) the management difficulties likely to be encountered in pursuing

the class action.” In re Prudential Ins. Co. of Am. Sales Practice Litig., 962 F. Supp. 450, 522

(D.N.J. 1997). “[T]he superiority requirement ‘asks the court to balance, in terms of fairness and

efficiency. the merits of a class action against those of alternative available methods of




 “[C]ourts have many options for dealing with individual damages issues including[:] (l) bifurcating liability and
  damage trials with the same or different juries; (2) appointing a magistrate judge or special master to preside over
  individual damages proceedings; (3) decertifying the class after the liability trial and providing notice to class
  members concerning how they may proceed to prove damages; (4) creating subclasses; or (5) altering or amending
  the class.” Bayshore ford Trttck u. ford Motor Co., No. 99-741, 2010 WL 415329, at * 13 (D.N.J. Jan. 29, 2010)
  (quoting Carnegie v. Household Int’l, Inc., 376 F.3d 656, 661 (7th Cir. 2004)). Furthermore, Plaintiffs offer a
  number of “objective fonriula[sl” for efficient calculation of damages in several categories Defendant lists. (ECF
  No. 105 at 25—26).

                                                         21
adjudication.” Be;ieti v. BCA fin. Sen’s., Inc., 324 F.R.D. 89, 99 (D.N.J. 2012) (quoting In re.

Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 316 (3d Cir. 1998)).

       Considering these factors, this Court concludes that a class action is the superior form of

adjudication.   First, it is not apparent that individual class members will have an interest in

individual control over the prosecution of these claims, as “no River [Building] apartments have

brought their own individual cases, likely because the damages for each class member do no[t]

walTant individual action.” (Cert. Br. at 27). To the extent that individual class members do have

such an interest, they will be permitted to opt out of the class, as it will be certified under Rule

23(b)(3). See Fed. R. Civ. P. 23(c)(2)(B)(v). As to the second factor, a number of individtial River

Building residents have settled claims against Defendant, but the Court is aware of no ongoing

litigation driven by River Building tenants or occupants. (See ECf No. 104-I      ¶ 2—i I). As to the
third factor, this Court has a clear interest in providing a forum for New Jersey residents to recover

for losses sustained as a result of a building fire in this State. Moreover, the predominance of

common questions over individual issues further contributes to the Court’s finding that a class

action is the most efficient mechanism for adjudicating these claims. If every class member were

to bring an individual action, each plaintiff would be required to demonstrate, inter alia, that

Defendant’s conduct with respect to the construction and maintenance of the Avalon complex was

negligent and that Defendant’s negligent conduct proximately caused the fire or caused it to spread.

The Court would be required to engage in over 150 nearly identical inquiries concerning one event.

        Finally, the Court notes that tenants and occupants of the Russell Building have already

pursued collective action and ultimately reached a class-wide settlement with Defendant, which

was approved by this Court without objection from Defendant. The Court sees no reason to

prohibit tenants and occupants of the River Building from pursuing their claims in the same way.
                                   IV.    CONCLUSION

       For the foregoing reasons, the Court grants Plaintiffs’ motion to certify a class pursuant to

Rule 23(b)(3). An appropriate order accompanies this Opinion.




DATED: October
                                                     H%SE.LINARS
                                                      ef Judge, United States District Court




                                                23
